DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 4/29/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Schutze et al. U.S. Patent No. 5,998,129 discloses a method of determining that a vessel 18 is positioned appropriately to collect dissectate from a specimen (“Each shot of the laser then catapults a subsequent one of the objects into respective fresh (new) receiving vessels 18” [col. 7; lines 63-65]) wherein the position of the vessel 18 corresponds to the positioning of a slide 3 (“receiving vessels 18… coordinate with the movement of the microscope slide 3” [col. 7; lines 64-66]) and the microscope slide 3 is positioned according to an image analysis of a microscopy image (“the biological object can be recognized and subsequently selected with the help of known histochemical color reactions or morphologically perceptible changes, either visually or by an image analysis procedure on a computer “ [col. 4; line 13]) which is produced by a fluorescence microscope (“a commercially available fluorescence microscope is used” [col. 5; lines 58-60]). However Schutze does not disclose a comparison of light that is detected by the detector in a first mode, in which it is known that no receptacle is provided in the predetermined collection position, with light that is detected by the detector in a second more, in which it is assumed that a receptacle is provided in the predetermined collection.
Wuite et al. U.S. PGPUB No. 2016/0139050 discloses a fluorescence microscope ([0002]) performing a comparison of light that is detected by a detector in a first mode, in which no sample is provided in a predetermined position (since the sample is offset by a “known displacement” [0006]), with light that is detected by the detector in a second mode, in which the sample is provided in the predetermined position (since the sample is imaged after correcting the sample position [0006]). However, although Schutze coordinates the position of a specimen 10 with the position of vessel 18 (“receiving vessels 18… coordinate with the movement of the microscope slide 3” [col. 7; lines 64-66]), there is no combination of Schutze and Wuite that teaches deliberately irradiating light to a position where it is known that no sample specimen and/or vessel is provided, and then irradiating a position where it is assumed that a sample specimen and/or vessel is provided.
Pfeifer et al. U.S. PGPUB No. 2002/0061261 discloses a method for providing a receptacle in a predetermined collection position (“one holding element at a time can be brought into a collection position” [0005]) at which a laser-cut dissectate is to be collected in the receptacle after it is cut from the specimen (“The receptacles that are used, into which the microdissected specimens fall, generally have a cup-shaped configuration” [0007]). However, although Pfeifer discloses a microscope that forms an image of the prepared sample (“Objective 36 of the microscope (not depicted) is associated with specimen slide 6 on optical axis 24, and generates an image of preparation 8” [0019]), and discloses generally that “Computer 50 will, if necessary, correspondingly position another (or an empty) receptacle 12 so as thereby to collect another cut-out microdissected specimen” [0021], there is no step of determining based on analysis of light detected by a detector (based on the acquired image), whether a receptacle is disposed in the predetermined collection position, and therefore there is no disclosure of initiating laser cutting of a dissectate from the specimen based on it having been determined that the receptacle is in the predetermined positon. Paragraph [0022] describes that a receptacle may be moved to the predetermined position based on a selection from computer 50, wherein “Computer 50 is furthermore connected to a monitor 52. By way of monitor 52 it is possible, for example using a mouse (not depicted), to select a desired receptacle 12” [0022]. However, these receptacles are depicted only “schematically… on monitor 52” [0022]. This schematic representation is not the same as the claimed analyzing light emanating from the specimen since the schematic representation is not necessarily a detected image of the sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for performing a laser microdissection, comprising: determining, based on an analysis of light emanated from a specimen and detected by a detector, wherein the analysis comprises a comparison of light that is detected in a first mode in which it is known that no receptacle is provided in a predetermined collection position at which dissectate removed from a specimen by laser cutting is to be collected by the receptacle, with light that is detected in a second mode, in which it is assumed that a receptacle is provided in the predetermined collection position.

Regarding independent claim 5; includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 3, 4, 7, and 8; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 5.

Regarding independent claim 9; Schutze et al. U.S. Patent No. 5,998,129 discloses a method of determining that a vessel 18 is positioned appropriately to collect dissectate from a specimen (“Each shot of the laser then catapults a subsequent one of the objects into respective fresh (new) receiving vessels 18” [col. 7; lines 63-65]) wherein the position of the vessel 18 corresponds to the positioning of a slide 3 (“receiving vessels 18… coordinate with the movement of the microscope slide 3” [col. 7; lines 64-66]) and the microscope slide 3 is positioned according to an image analysis of a microscopy image (“the biological object can be recognized and subsequently selected with the help of known histochemical color reactions or morphologically perceptible changes, either visually or by an image analysis procedure on a computer “ [col. 4; line 13]) which is produced by a fluorescence microscope (“a commercially available fluorescence microscope is used” [col. 5; lines 58-60]). However, although Schutze utilizes “color reactions” [col. 4; line 13] for determining the slide 3 position (and therefore the position of vessel 18), there is no explicit disclosure that the determination as to whether the receptacle is provided in the predetermined collection position is based upon a detection of difference in the brightness of light detected by the detector, which is caused by the receptacle being disposed in the light path of the illumination system.
Pfeifer et al. U.S. PGPUB No. 2002/0061261 discloses a method for providing a receptacle in a predetermined collection position (“one holding element at a time can be brought into a collection position” [0005]) at which a laser-cut dissectate is to be collected in the receptacle after it is cut from the specimen (“The receptacles that are used, into which the microdissected specimens fall, generally have a cup-shaped configuration” [0007]). However, although Pfeifer discloses a microscope that forms an image of the prepared sample (“Objective 36 of the microscope (not depicted) is associated with specimen slide 6 on optical axis 24, and generates an image of preparation 8” [0019]), and discloses generally that “Computer 50 will, if necessary, correspondingly position another (or an empty) receptacle 12 so as thereby to collect another cut-out microdissected specimen” [0021], there is no step of determining based on analysis of light detected by a detector (based on the acquired image), whether a receptacle is disposed in the predetermined collection position, and therefore there is no disclosure of initiating laser cutting of a dissectate from the specimen based on it having been determined that the receptacle is in the predetermined positon. Paragraph [0022] describes that a receptacle may be moved to the predetermined position based on a selection from computer 50, wherein “Computer 50 is furthermore connected to a monitor 52. By way of monitor 52 it is possible, for example using a mouse (not depicted), to select a desired receptacle 12” [0022]. However, these receptacles are depicted only “schematically… on monitor 52” [0022]. This schematic representation is not the same as the claimed analyzing light emanating from the specimen since the schematic representation is not necessarily a detected image of the sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for performing a laser microdissection, comprising: determining, based on an analysis of light emanated from a specimen and detected by a detector, whether a receptacle is provided in the predetermined collection position at which dissectate is collected in the receptacle after it is cut from the specimen by a laser cutting, is based upon a detection of difference in the brightness of light detected by the detector, which is caused by the receptacle being disposed in the light path of the illumination system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881